Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered May 16, 1977, convicting him of robbery in the first degree, robbery in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While the statement made by the prosecutor in his summation, that "we have here uncontroverted evidence”, was an improper comment on defendant’s failure to take the stand, in view of the curative charge given by the trial court and the overwhelming evidence of defendant’s guilt, the comment was not so prejudicial as to warrant reversal (see People v Maimone, 9 AD2d 780, affd 7 NY2d 998; People v Crimmins, 36 NY2d 230). We have considered defendant’s other contentions and find them to be without merit. Martuscello, J. P., Latham, Rabin and Hawkins, JJ., concur.